ACCEPTED
                                                                                        14-14-00459-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/14/2015 5:19:25 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                                No. 14-14-00459-CV

A.P.,                                      §                          FILED IN
                                                               14th COURT OF APPEALS
                                           §                      HOUSTON, TEXAS
        Appellant                          §                   4/14/2015 5:19:25 PM
                                           §    Court of    Appeals    of Texas
                                                               CHRISTOPHER     A. PRINE
                                                                        Clerk
v.                                         §
                                           §        Fourteenth District
N.H.,                                      §
                                           §
        Appellee                           §


     Appellee’s Unopposed Motion for Extension of Time
                  to File Appellee’s Brief


        Appellee N.H. files this Unopposed Motion for Extension of Time to file

Appellee’s Brief and would respectfully show this Court the following:

        1.    Appellee’s Brief is due April 15, 2015.

        2.    Appellee respectfully requests an 8-day extension of her deadline. If

permitted, his brief would be due on April 23, 2015.

        3.    Appellee seeks this extension because, during the previous thirty days

and through tomorrow, her counsel has been obligated with the following

additional deadlines:

        —     March 23, 2015: Response to Motion to Dismiss in Wesson v. City of
              Dallas, which is pending in the United States District Court for the
              Northern District of Texas as Civil Action No. 3:14-CV-4325;
        —     March 24, 2015: Response to three motions for summary judgment in
              Melendez v. Rumsey Site Construction, LLC, which is pending in the
                                          -1-
              62nd Judicial District Court of Hopkins County, Texas as Cause No.
              CV-41232;
       —      March 30, 2015: Response to motion for summary judgment in Blair v.
              City of Dallas, which is pending in the United States District Court
              for the Northern District of Texas as Civil Action No. 3:14-CV-1515;
       —      March 31, 2015: Hearing on three motions for summary judgment in
              Melendez v. Rumsey Site Construction, LLC, which is pending in the
              62nd Judicial District Court of Hopkins County, Texas as Cause No.
              CV-41232;
       —      April 6, 2015: Response to Motion to Dismiss in Harper v. City of
              Dallas, which is pending in the United States District Court for the
              Northern District of Texas as Civil Action No. 3:14-CV-2647; and
       —      April 7, 2015: Response to Motion to Dismiss in Tolan v. City of
              Bellaire, which is pending in the United States District Court for the
              Southern District of Texas as Civil Action No. 4:09-CV-1324;
       —      April 9, 2015: Full-day mediation in Melendez v. Rumsey Site
              Construction, LLC, which is pending in the 62nd Judicial District
              Court of Hopkins County, Texas as Cause No. CV-41232;
       —      April 13, 2015: Appellant’s Brief due in Gonzalez v. Northfork
              Investments, Ltd., which is pending in the Fifth Court of Appeals as
              Case No. 05-14-01418-CV;
       —      April 15, 2015: CLE presentation in Lubbock, Texas; and
       —      April 16, 2015: CLE presentation in San Antonio, Texas

       4.     Appellee has requested and received one previous thirty-day extension

of time to file her brief in this case.

       5.     This motion is not made for purposes of delay, but so that justice may

be done.




                                          -2-
                                      Respectfully submitted,

                                      s/ Matthew J. Kita
                                      Matthew J. Kita
                                      Texas Bar No. 24050883
                                      1400 Congress Street
                                      Houston, Texas 77002
                                      (713) 222-2000 (telephone)
                                      (713) 222-2329 (facsimile)
                                      matt@mattkita.com
                                      Counsel for Appellee


                         Certificate of Conference

       On April 14, 2015, I conferred with Appellant’s counsel regarding the merits
of this motion, who represented that he is unopposed to the relief requested.

                                         /s/ Matthew J. Kita
                                         Matthew J. Kita


                          Certificate of Service

      The undersigned certifies that a copy of this filing was served on the
following counsel via e-filing in accordance with Texas Rule of Appellate Procedure
9.5 and this Court’s Local Rules on April 14, 2015:

Counsel for Appellant:

      Tej Paranjpe
      Paranjpe & Mahadass LLP
      3701 Kirby Drive, Suite 530
      Houston, TX 77098

                                         s/ Matthew J. Kita
                                         Matthew J. Kita


                                        -3-